Exhibit 10.35


 


COOPER-STANDARD AUTOMOTIVE INC.
NONQUALIFIED SUPPLEMENTARY BENEFIT PLAN


 
Amended and Restated as of December 31, 2006





 

--------------------------------------------------------------------------------






COOPER -STANDARD AUTOMOTIVE INC.
NONQUALIFIED SUPPLEMENTARY BENEFIT PLAN


INDEX


Article I. Purpose, Definitions and Terms
 
Page
1.1
Purpose
 
2
1.2
Company
 
2
1.3
Company Common Stock
 
2
1.4
Employee
 
2
1.5
Participant
 
2
1.6
This Plan
 
2
1.7
Cooper-Standard Automotive Inc. Salaried Retirement Plan
 
2
1.8
Cooper-Standard Automotive Inc. Investment Savings Plan
 
2
1.9
Board of Directors
 
2
     
 
Article II. Benefits Under This Plan
   
2.1
Amount of Supplemental Retirement Benefit
 
3
2.2
Amount of Supplemental Savings Plan Benefit
 
4
2.3
Investment Return on Supplemental Savings Benefits
 
4
2.4
Limitation on Benefits
 
4
2.5
Payment of Supplemental Benefits
 
5
       
Article III. Administration of This Plan
   
3.1
Committee
 
5
3.2
Powers and Discretion of Administration Committee
 
5
3.3
Actuary
 
5
       
Article IV. General Conditions
   
4.1
Amendment and Termination
 
6
4.2
Designation of Beneficiary
 
6
4.3
Effect on Qualified Plans
 
6
4.4
Non-Assignability of Right to Receive Benefits
 
6
4.5
This Plan Not an Employment Contract
 
7
4.6
Applicable Law
 
7
4.7
Non-Funded Plan
 
7
4.8
Plan Not a Qualified Plan
 
7
4.9
Effect on Contractual Rights
 
7
4.10
Severability
 
7
4.11
Effective Date
 
7

 





1

 

--------------------------------------------------------------------------------






COOPER- STANDARD AUTOMOTIVE INC.
NONQUALIFIED SUPPLEMENTARY BENEFIT PLAN


Article I. Purpose, Definitions and Terms


 

1.1.
Purpose - The purpose of This Plan is, as contemplated by Section 3(36) of Title
I of the Employee Retirement Income Security Act of 1974 (“ERISA”) and as
contemplated in various Employment Agreements, to compensate for the loss of

 

a.
retirement benefits and certain death benefits under the Cooper-Standard
Automotive Inc. Salaried Retirement Plan, and/or

 

b.
Company Contributions under the Cooper-Standard Automotive Inc. Investment
Savings Plan,

 
when benefits under the qualified plans maintained in whole or in part by the
Company are limited due to (i) Section 415, Section 401(a)(17), Section 401(k)
or Section 401(m) of the Internal Revenue Code of 1986 (as either is now or as
it may be amended or any successor thereto) or Section 2004(d) of ERISA (as
either is now or as it may be amended or any successor thereto), or (ii) certain
provisions in the qualified plans.



1.2.
Company - Cooper-Standard Automotive Inc. and any subsidiary thereof which may
be added to This Plan by action of the Board of Directors.




1.3
Company Common Stock — Common Stock of Cooper-Standard Automotive Inc.




1.4.
Employee - Any person who is regularly employed on a salaried basis by the
Company.




1.5.
Participant - Any Employee who is a participant in the Cooper-Standard
Automotive Inc. Salaried Retirement Plan and/or the Cooper-Standard Automotive
Inc. Investment Savings Plan who has been designated as a member of a select
group of management and highly compensated employees eligible to participate in
This Plan, and whose aggregate benefits therefrom are limited by (i) Section
415, Section 401(a)(17), Section 401(k) or Section 401(m) of the Internal
Revenue Code of 1986 (as either is now or as it may be amended or any successor
thereto) or Section 2004(d) of ERISA (as either is now or as it may be amended
or any successor thereto) or (ii) certain provisions in the qualified plans.




1.6.
This Plan - This Cooper-Standard Automotive Inc. Nonqualified Supplementary
Benefit Plan, as amended or restated from time to time. This plan was split-off
from the Cooper Tire & Rubber Company Nonqualified Supplementary Benefit Plan,
effective December 23, 2004.

 

1.7
Cooper-Standard Automotive Inc. Salaried Retirement Plan - The Cooper-Standard
Automotive Inc. Salaried Retirement Plan, as amended or restated from time to
time.



 

1.8.
Cooper-Standard Automotive Inc. Investment Savings Plan - The Cooper-Standard
Automotive Inc. Investment Savings Plan, as amended or restated from time to
time.

 
 

1.9.
Board of Directors - The Board of Directors of the Company.

 




2

 

--------------------------------------------------------------------------------






Article II. Benefits Under This Plan
 

2.1.
Amount of Supplemental Retirement Benefit.




 
(1)
Amount of Supplemental Retirement Benefit for Grandfathered Participants. If a
Participant is considered to be a “Grandfathered Participant” under Section 1.02
in the Cooper-Standard Automotive Inc. Salaried Retirement Plan, then the amount
of Supplemental Retirement Benefit that a Participant or beneficiary is to
receive under This Plan is the amount of benefit which such Participant or
beneficiary would be entitled to receive under the Cooper-Standard Automotive
Inc. Salaried Retirement Plan as a Grandfathered Participant, as if such benefit
were computed without giving effect to the limitations imposed by Section 415
and Section 401(a)(17) of the Internal Revenue Code of 1986, as amended and
Section 2004(d) of ERISA, less the amount of actual benefit to be paid from the
Cooper-Standard Automotive Inc. Salaried Retirement Plan as a Grandfathered
Participant.




 
(2)
Amount of Supplemental Retirement Benefit for Non-Grandfathered Participants.
The amount of Supplemental Retirement Benefit payable under This Plan to a
Non-Grandfathered Participant or beneficiary (who therefore accrues on a cash
balance basis under This Plan) shall be equal to the excess of (a) over (b)
below:




 
(a)
The amount of benefit which such Non-Grandfathered Participant or beneficiary
would accrue on a cash balance basis under the Cooper-Standard Automotive Inc.
Salaried Retirement Plan as if such benefit were computed without giving effect
to the limitations imposed by Section 415 or Section 401(a)(17) of the Internal
Revenue Code of 1986 and Section 2004(d) of ERISA, in each case as same may be
amended, and for years beginning on or after January 1, 2006, based on twice the
Participant’s Compensation, as such term is defined in Section 1.02 of the
Cooper-Standard Automotive Inc. Salaried Retirement Plan, but without giving
effect to the aforementioned limitations imposed by Section 415 or Section
401(a)(17) of the Internal Revenue Code of 1986, as amended and ERISA Section
2004(d), less




 
(b)
The amount of benefit which such Non-Grandfathered Participant or beneficiary
actually accrues on a cash balance basis under the Cooper-Standard Automotive
Inc. Salaried Retirement Plan.




 
(3)
Amount of Supplemental Retirement Benefit for Participants With Employment
Contracts at December 31, 2001. For those Participants with employment contracts
as of December 31, 2001, the amount of the Supplemental Retirement Benefit
determined under This Plan is computed without giving effect to amendments to
the Cooper Tire & Rubber Company Salaried Employees’ Retirement Plan effective
on January 1, 2002 that changed the rate of future benefit accruals. Moreover,
service and compensation from such Participants’ immediately previous employer
shall be considered for benefit computation purposes and the final average pay
formula of





3

 

--------------------------------------------------------------------------------







   
the Cooper Tire & Rubber Company Salaried Employees’ Retirement Plan shall be
utilized in determining the Supplemental Retirement Benefit under This Plan.




 
(4)
No Duplication of Benefits. Notwithstanding the foregoing, however, no
retirement benefits shall be paid under This Plan to or with respect to any
Participant who receives a payment, under an agreement with the Company (or any
successor to the Company) or under any plan, program or arrangement of the
Company (or any successor of the Company), the amount of which is calculated to
be the actuarial equivalent of the retirement benefit that the Participant has
accrued (prior to such payment) under This Plan.




2.2.
Amount of Supplemental Savings Plan Benefit - The benefits that a Participant or
beneficiary is entitled to receive under This Plan as a supplement to benefits
under the Cooper-Standard Automotive Inc. Investment Savings Plan shall be equal
to the excess of (a.) over (b.) below for each calendar year in which This Plan
is in effect, aggregated for all such years, plus the investment return as
specified in Section 2.3 below:

 
 

a.
Six percent (6%) of the Participant’s Compensation, as that term is defined in
Article I, Section 12 of the Cooper-Standard Automotive Inc. Investment Savings
Plan, but without regard to the limitations imposed by Section 415 or Section
401(a)(l7) of the Internal Revenue Code of 1986 and Section 2004(d) of ERISA,
less

 
 

b.
The amount of Company Contributions actually credited to the Participant’s
account in such year under Article IV of the Cooper-Standard Automotive Inc.
Investment Savings Plan,



If (b) above shall be zero because of the limitations imposed by Section 415,
Section 401(k) and Section 401(m) of the Internal Revenue Code of 1986 and
Section 2004(d) of ERISA, a Participant shall not be required to be a
participant in the Cooper-Standard Automotive Inc. Investment Savings Plan to be
entitled to receive a Supplemental Savings Plan Benefit in the amount determined
under (a.) above as if Participant had been a participant in the Cooper-Standard
Automotive Inc. Investment Savings Plan.
 

2.3
Investment Return on Supplemental Savings Plan Benefits - The investment return
to be included in the calculation of benefits under Section 2.2 shall begin to
accrue with respect to Supplemental Savings Plan Benefits determined for any
year on the first business day in January in the following year and shall be
deemed to be invested in the prevailing stable value fund or under any other
method designated by the Employer.

 
Current and future allocations between the investment alternatives shall be
directed by each Participant in written instructions delivered to Company with
such advance notice, at such times and in such manner as prescribed by the
Administration Committee. If a Participant fails to provide any such written
directions to the Company, all of the amounts credited to his or her
Supplemental Savings Plan Benefit account shall be deemed to be invested in the
prevailing stable value fund.
 
 

2.4.
Limitation on Benefits - In applying Section 415, Section 401(a)(17), Section
401(k) and Section 401(m) of the Internal Revenue Code of 1986, and Section
2004(d) of ERISA, all contributions to a defined contribution plan are taken
into account.

 




4

 

--------------------------------------------------------------------------------







2.5.
Payment of Supplemental Benefits - Payment of supplemental benefits hereunder
shall be accomplished by means of unfunded payments directly from the Company or
from any grantor trust established by the Company to fund such payments.

 
Payment of Supplemental Retirement Benefits shall be made under the same form of
payment and subject to the same conditions as is the normal form of benefit
provided under the Cooper-Standard Automotive Inc. Salaried Retirement Plan with
respect to such Participant or beneficiary; provided, however, should the
Participant’s death occur before the Participant has made an election to retire
and as to the form of payment, the Participant shall have been deemed to have
retired on the date immediately prior to the Participant’s death and to have
made a request to receive the capital value of any commutable annuity benefit in
a single sum. The Administration Committee, as hereinafter defined, may direct
the payment of the capital value of any commutable annuity hereunder in a single
sum or in annual installments in accordance with rules established by the
Administration Committee. Such capital value shall be the actuarial equivalent
of the annuity payable hereunder, determined by applying the assumptions used
for such purpose under the Cooper-Standard Automotive Inc. Salaried Retirement
Plan as in effect at the time of the Participants termination of employment from
the Company.
 
Payment of Supplemental Savings Plan Benefits shall be made in cash in a single
sum payment within two (2) years of the Participant’s termination of employment
from the Company or in such other manner as may be requested by a Participant
and approved by the Administration Committee prior to the Participants
termination of employment. The notional balance of any Supplemental Savings Plan
Benefit account (or portions thereof as specified by a Participant) shall be
carried and deemed to be invested as provided in Section 2.3 above.
 
Article III. Administration of This Plan
 
 

3.1.
Committee - The operation of This Plan, with respect to Participants herein and
their beneficiaries, shall be administered by an Administration Committee (“the
Administration Committee”) which shall be comprised of the same persons who are
the members of the Retirement Committee under the Cooper-Standard Automotive
Inc. Salaried Retirement Plan.

 
 

3.2.
Powers and Discretion of Administration Committee - The Administration Committee
shall have the same type and extent of authority to administer This Plan and to
make, amend and interpret all appropriate rules and regulations for the
administration of This Plan as the Retirement Committee has with respect to the
Cooper-Standard Automotive Inc. Salaried Retirement Plan and the Defined
Contribution Plan Committee has with respect to the Cooper-Standard Automotive
Inc. Investment Savings Plan, The Administrative Committee shall have
discretionary authority to interpret the terms of This Plan, and to determine
the eligibility of any Participant and the amount of benefits payable to any
Participant under This Plan. Any determination of the Administration Committee
with respect to This Plan is conclusive as to the Company, any Participant and
any beneficiary.

 
 

3.3.
Actuary - An actuary may be employed by the Administration Committee to advise
the Company and such Committee as to actuarial matters relating to This Plan.

 




5

 

--------------------------------------------------------------------------------






 
Article IV. General Conditions
 
 

4.1.
Amendment and Termination - The Company reserves to its Board of Directors the
continuing right to amend or terminate This Plan, in whole or in part. The Board
of Directors may designate authorized Officers of the Company to implement any
amendments made to This Plan. However, no such amendment or termination shall
adversely affect (a) the benefit under This Plan of any Participant or his or
her beneficiary then being received or entitled to be received or (b) the right
of any other Participant to receive upon retirement, or his or her beneficiary
to receive upon such Participant’s death, that amount of benefit as would have
been received under This Plan if the employment of the Participant had been
terminated immediately prior to the adoption of the amendment or termination of
This Plan.

 
 

4.2.
Designation of Beneficiary - Each Participant shall have the right at any time
to designate, or to rescind or change such designation of a primary and a
contingent beneficiary to receive benefits payable in the event of the
Participant’s death. Such designation, or rescission or change of designation,
shall be made in writing and shall be filed with the Administration Committee.
The designation shall be effective as of the date filed with the Administration
Committee and shall be controlling over any disposition by will or otherwise. In
the event that a Participant fails to so designate any beneficiary, or in the
event there shall be no beneficiary so designated by such Participant living at
the time of such Participant’s death, then and in either of said events, any
such benefits shall be paid out in one lump sum to the person or persons
designated as the Participant’s beneficiary under the Cooper-Standard Automotive
Inc. Investment Savings Plan, or, if none, comprising the first surviving class
of the following classes:

 

a.
The Participant’s widow or widower.

b.
The Participant’s surviving children.

c.
The Participants surviving parents.

d.
The Participant’s surviving brothers and sisters.

e.
The executor or administrator of the Participant’s estate.




4.3.
Effect on Qualified Plans - The adoption, administration, amendment or
termination of This Plan shall have no effect upon the Cooper-Standard
Automotive Inc. Salaried Retirement Plan, the Cooper-Standard Automotive Inc.
Investment Savings Plan, or any other of the Company’s qualified plans.

 

4.4.
Non-Assignability of Right to Receive Benefits - The right to receive benefits
under This Plan may not be anticipated, alienated, sold, transferred, assigned,
pledged, encumbered or subjected to any charge or legal process; and if any
attempt is made to do so, or a person eligible for any benefit becomes bankrupt,
the interest under This Plan of the person affected may be terminated by the
Administration Committee, and the Administration Committee may cause the same to
be held or applied for the benefit of such person or one or more of his or her
dependents in such manner as it deems proper. In particular, the right to
receive benefits under This Plan may not be assigned to a spouse or ex-spouse of
the Participant or other person under the terms of a court order that purports
to be a Qualified Domestic Relations Order under Section 414(p) of the Internal
Revenue Code of 1986.

 




6

 

--------------------------------------------------------------------------------






 

4.5.
This Plan Not an Employment Contract - This Plan does not give to any
Participant the right to be continued in employment or otherwise enlarge or
affect employment status or rights. All Participants remain subject to: change
of salary, transfer, change of job, discipline, layoff, discharge or any other
change of employment status, the same as if This Plan had not been adopted.

 

4.6.
Applicable Law - All questions pertaining to the construction, validity and
effect of the provisions hereof are to be determined in accordance with the laws
of the State of Michigan.

 

4.7.
Non-Funded Plan - The entire cost of This Plan will be paid from the general
assets of the Company. It is the intent of the Company to pay benefits under
This Plan as they become due. No liability for the payment of benefits under
This Plan shall be imposed upon any officer, director, employee or stockholder
of the Company.

 

4.8.
Plan Not a Qualified Plan - This Plan is not intended to be a qualified pension
plan or to be a benefit or welfare plan subject to ERISA. This Plan is intended
to be a so-called “top-hat” plan that is not qualified within the meaning of
Section 401(a) and that is unfunded, and maintained by the Company primarily for
the purpose of providing deferred compensation for a select group of management
or highly compensated employees of the Company within the meaning of Sections
201(2), 301(a)(3) and 401 (a)( I) of ERISA, as amended. This Plan shall be
administered and interpreted to the extent possible in a manner consistent with
that intent.

 

4.9.
Effect on Contractual Rights - This Plan shall not reduce or otherwise adversely
affect any contractual right with respect to retirement of any person who is a
Participant or his or her beneficiary, or relieve the Company of any contractual
obligation with respect to retirement of any person who is a Participant or his
or her beneficiary, except to the extent of payments made under This Plan.

 

4.10.
Severability - If any provisions of This Plan shall be held illegal or invalid
for any reason, said illegality or invalidity shall not effect the remaining
parts of This Plan, but This Plan shall be construed and enforced as if said
illegal or invalid provision had never been included herein.

 

4.11.
Effective Date - This Plan shall become effective upon the approval and adoption
of This Plan by the Board of Directors and upon its effective date.




7

 

--------------------------------------------------------------------------------



 